DETAILED ACTION
This Office action is a Corrected Notice of Allowability and is subsequent to the Office action mailed June 2, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 7, 9, 11-14, 17, and 22 are currently pending.

EXAMINER’S AMENDMENT
2.	The claims have been amended as follows: 
7. (Currently Amended) The communications system of claim [[6]] 1 wherein: the node of the plurality of nodes detects a missing frame in response to a sequence of frame identifiers.

9. (Currently Amended) The communications system of claim [[8]] 7 wherein: the root node resends the missing frame ahead of frames being sent in a sequential order.

17. (Currently Amended) The method of claim [[16]] 1 further wherein the node of the plurality of nodes detects a missing frame in response to a sequence of frame identifiers.

Authorization for this examiner’s amendment was given in an interview with David Fox on June 9, 2022.

Allowable Subject Matter
3.	Claims 1-4, 7, 9, 11-14, 17, and 22 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: no single claim limitation distinguishes over the prior art of record; rather, the combination is distinguishing, with the most notable set forth in the April 28, 2022 submission.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476